Citation Nr: 0905034	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-04 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO decision, which 
denied service connection for coronary artery disease.  The 
case was remanded in September 2007.


FINDING OF FACT

Coronary artery disease was first shown years after service, 
and is not due to any in-service events, or related to 
service-connected diabetes mellitus. 


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated in 
active service, and was not proximately due to or aggravated 
by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in October 2007, the RO 
advised the claimant of the information necessary to 
substantiate a claim for service connection, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  He was notified of the service 
incurrence, current disability, and nexus elements of a 
service connection claim.  He was advised of various types of 
lay, medical, and employment evidence that could substantiate 
the various elements of his service connection claim.  In 
addition, he was provided information regarding ratings and 
effective dates in that letter.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Although specifically instructed to do so in the September 
2007 Board remand, this notice did not include information 
pertaining to secondary service connection, both as 
proximately due to a service-connected disability and by 
aggravation of a service-connected disability, although the 
veteran had stated that was the basis of his claim.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that VA must demonstrate that the error was 
not prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  Instead, the Federal Circuit held in Sanders that 
all VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, statements that the Veteran has submitted, as 
well as the content of the opinions he obtained, demonstrate 
that the Veteran has actual knowledge of the secondary 
service connection requirements.  In a letter to the Veteran 
dated in December 2006, he was informed of the evidence 
necessary to substantiate a claim based on secondary service 
connection, namely, the existence of medical evidence of the 
claimed disability, and medical evidence that a service-
connected disability had caused or aggravated this 
disability.  Although this was provided in connection with a 
different claim, and hence does not satisfy VCAA notice 
requirements, in the context of prejudicial error, it served 
to convey actual notice to the Veteran of the requirements 
for secondary service connection.  His arguments have been 
responsive to the legal requirements.  Thus, the veteran 
received actual notice of the requirements for establishing 
secondary service connection, and the notice error did not 
affect the essential fairness of the adjudication, nor was 
the Veteran prejudiced by the VA's failure to provide this 
information in October 2007.  

Because actual knowledge is established, the Board also finds 
that the remand instructions were substantially complied 
with, and, thus, an additional remand is not necessary.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002) (remand not required 
where the Board's remand instructions were substantially 
complied with).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
relevant, available evidence identified by the Veteran has 
been obtained.  VA examinations were provided, including a 
thorough examination and opinion in September 2008 which 
addressed all elements of the Veteran's claim.  See 38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of Claim

The Veteran, who served in Vietnam, was granted service 
connection for diabetes mellitus in a December 2001 rating 
decision, based on a presumptive association with Agent 
Orange exposure while in Vietnam.  

The Veteran contends that he developed coronary artery 
disease in service, as demonstrated by abnormal laboratory 
findings such as lipids and cholesterol.  He also contends 
that coronary artery disease developed secondary to service-
connected diabetes mellitus, either as a proximate cause of 
diabetes mellitus, or by aggravation.  He points out that 
while diabetes mellitus was first diagnosed in 2001, he had a 
number of elevated blood glucose levels prior to 2001.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, such as cardiovascular renal disease, 
including hypertension, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2007); Allen v. Brown, 8 Vet. App. 374 
(1995).  

Service medical records show that in March 1970, the Veteran 
underwent an oral glucose tolerance test; although the 
records do not contain an interpretation of the findings, the 
VA examiner in September 2008 reviewed the findings, and 
stated they were normal.  A hospital summary dated in June 
1981 shows a blood glucose level of 115; and other laboratory 
studies reported at this time were noted to be within normal 
limits.  A fasting blood sugar of 90 was obtained in October 
1981; at this time, it was noted that the Veteran's mother 
was diabetic.  As to other laboratory studies, in March 1979, 
the Veteran was noted to have type IV hyperlipoproteinemia, 
and in December 1981, type IV hyperlipidemia was noted.  
Cholesterol in October 1981 was 234.  A coronary risk 
assessment in April 1986 determined the Veteran's risk to be 
2.1; positive risk factors included smoking, cholesterol, and 
obesity.  It was noted that he did not have glucose 
intolerance.  

On a VA examination after service in February 1987, the 
Veteran's blood sugar was 115, with the high end of the 
normal range noted to be 110.  He was advised to see his 
doctor for this.  Cholesterol was 217.  

After that examination, the next medical evidence of record 
is a report of laboratory values obtained during a 
hospitalization in St. Mary's Hospital in October 1995; these 
showed elevated blood glucose of 116; CK of 519 and 346; LDH 
of 655 and 639; and triglycerides of 271.  The Veteran had 
suffered a myocardial infarction, and underwent angioplasty.

In November 1997, the Veteran underwent a cardiac assessment 
by D. Danahy, M.D.  The Veteran had suffered an acute 
anterior myocardial infarction in October 1995, which was his 
"first manifestation of ischemic heart disease."  
Subsequently, the Veteran had been asymptomatic, but exercise 
stress tests in November 1997 had shown poor exercise 
tolerance.  "In terms of risk factors," the Veteran was a 
nonsmoker, his lipids and cholesterol had not been checked 
for over two years, and he had no history of diabetes 
mellitus.  Dr. Danahy recommended further evaluation, and in 
January 1998, the Veteran underwent a cardiac 
catheterization, which disclosed total occlusion of his LAD a 
significant narrowing of his right coronary.  At that time, 
the Veteran had blood glucose of 115, with a high normal 
value of 114.  During a hospitalization in St. Mary's 
Hospital Medical Center in July 1998, he had a "mildly 
elevated" glucose of 129, which was non-fasting.  Later that 
month, his glucose was 108.  In August 1998, he was 
hospitalized for coronary artery bypass graft; during that 
hospitalization, elevated blood glucose levels ranging from 
177 to 192 were obtained.  However, in March 1999, blood 
glucose was 110.  

In March 2001, when being evaluated for fluid retention 
probably related to his coronary artery bypass graft, the 
Veteran had a blood glucose of 148.  His physician, S. 
Johnson, M.D., noted that he wanted to follow up on the that 
as he may potentially have diabetes mellitus.  Another blood 
glucose of 219 was obtained, and he subsequently began 
treatment for "new onset of diabetes type 2 in a gentleman 
with risk factors of coronary artery disease."  

He was seen in September 2001 by Dr. Danahy for follow-up of 
his ischemic heart disease.  He had some ongoing medical 
issues, including marked overweight, which had some 
undesirable effects including his current lipid panel of 
cholesterol of 161, triglyceride 456, and HDL 20, noted to be 
was an atherogenic profile.  He had also been recently 
diagnosed with diabetes mellitus, which, Dr. Danahy noted, 
was related in large measure to his weight.  

Subsequently, the Veteran has continued to be treated for 
coronary artery disease and for diabetes mellitus.  On a VA 
examination in November 2002, it was noted that the Veteran's 
coronary artery disease developed prior to his diabetes 
mellitus, and, thus, was not secondary to diabetes mellitus.  
The examiner also noted that there had been no progression of 
symptoms since the 1998 coronary artery bypass graft.  

In support of his claim, the Veteran has obtained a number of 
medical opinions prepared by his cardiologist, Dr. Danahy, 
and his primary care physician, Dr. Johnson.  

Dr. Johnson wrote, in May 2002, that the Veteran had been 
formally diagnosed with diabetes mellitus in 2001.  In 
reviewing his chart, however, Dr. Johnson noted that he had 
had elevated blood sugars to a lesser degree even back in 
1997.  Therefore, it appeared that he had probably had a 
diabetic tendency since at least 1997, when his blood sugars 
were borderline elevated.  

In February 2005, Dr. Johnson stated that the Veteran had a 
longstanding history of diabetes mellitus with abnormal blood 
sugars noted at Prairie Clinic in 1997.  He indicated it was 
most likely he had had abnormal blood sugars for several 
years prior to that.  He was diagnosed with heart disease in 
1998, and required bypass surgery.  It was Dr. Johnson's 
opinion that the development of his heart problem more likely 
than not was caused by his diabetes mellitus.  

D. Danahy, M.D., wrote, in February 2005, that he had treated 
the Veteran for coronary artery disease.  He noted that there 
was unquestionably a strong relationship between diabetes 
mellitus and risk for atherosclerotic vascular disease and 
ischemic heart disease in particular.  He believed that it 
was more likely than not that the diabetes mellitus was a 
significant causative factor in the development of his 
ischemic heart disease.  

Dr. Danahy wrote, in November 2006, that it was clear that 
the Veteran had elevated blood sugar a number of years before 
he had a diagnosis of ischemic heart disease.  There was no 
question from reviewing his records that the abnormalities 
that were evident at that time, specifically the elevated 
glucose and the lipid abnormalities, were major factors in 
the development of ischemic heart disease, diagnosed at a 
later date.  

In November 2006, Dr. Johnson noted that in June 1981, the 
Veteran had a blood sugar of 115, which was elevated, and 
should have been further evaluated.  In 1979, he had 
cholesterol of 230 and triglycerides of 431.  More recent 
studies had shown that borderline blood sugar in combination 
with high triglycerides made a diagnosis of what had been 
termed "metabolic syndrome" which is a pre-diabetic state.  
Dr. Johnson also pointed to the blood sugar of 115 obtained 
on the VA examination in 1987, and stated that he definitely 
had borderline blood sugars which may have indicated a 
diagnosis of diabetes mellitus at that time.  

In March 2008, Dr. Johnson wrote that the Veteran's elevated 
blood sugar in 1987, because it was not treated, had more 
likely than not gone on to develop into diabetes mellitus.  

Dr. Danahy wrote, in March 2008, that the Veteran had 
coronary artery disease which was first diagnosed in the mid 
1990's with a myocardial infarction.  In the late 1990's he 
underwent coronary bypass surgery.  The records indicated 
that during service, he had a number of major risk factors 
for atherosclerosis including obesity, hyperlipidemia with a 
pattern consistent with metabolic syndrome (in March 1979, 
the Veteran was noted to have type IV hyperlipoproteinemia, 
and in December 1981, type IV hyperlipidemia).  He also had 
smoking as a risk factor at that time.  Although his 
diagnosis of diabetes mellitus was not established during 
active duty, he did have a number of elevated blood sugars 
which clearly indicated either diabetes mellitus or pre-
diabetes.  Coronary atherosclerosis was a chronic, 
progressive disease.  Although clinical manifestations did 
not become evident until the mid-1990's, he believed it was 
more likely than not that he had significant underlying 
atherosclerotic disease during the time of his active duty.  
He also believed it was more likely than not that his 
diabetes mellitus caused progression his coronary artery 
disease to a significant extent beyond what would have 
occurred without the diabetes mellitus.  

On a VA examination in September 2008, the examining 
physician set forth the diagnostic criteria for diabetes 
mellitus as including symptoms, with fasting blood sugar of 
126 or greater, or a random non-fasting blood sugar of 200 or 
greater.  Laboratory testing of glucose must be repeated on 
two separate days for confirmation since occasionally there 
could be a borderline elevation in an individual without 
diabetes mellitus.  The examiner went on to conclude that 
based on the available records, the Veteran did not meet the 
criteria for diabetes mellitus until 2001.  The majority of 
his borderline sugars done in the 1990s (from November 1997 
to March 1999) were not labeled as fasting or non-fasting, 
but when they were labeled, it was clear that he did not meet 
the diagnostic criteria for diabetes mellitus.  It was normal 
to have non-fasting sugars in the ranges recorded.  

The examiner explained that at the time of his diagnosis of 
diabetes mellitus in 2001, the Veteran barely met the 
criteria for diabetes and he had a normal HGB A1C (although 
the normal range had since been reduced from 6.4 percent to 
6.0 percent).  The natural history of untreated diabetes 
mellitus is increasing sugars and increasing HGB A1C.  
Therefore, it was her opinion that the diagnosis of diabetes 
mellitus in 2001 was indicative of the recent onset of 
diabetes mellitus.  His fasting sugar in May 2001 met the 
criteria for impaired glucose tolerance but not diabetes 
mellitus.  The non-fasting sugar of 129 in July 1998 was 
normal, and did not meet the criteria for impaired fasting 
glucose or for diabetes mellitus.  However, she noted that 
based on review of his sugars, it would appear that he 
developed impaired fasting glucose in 1998 or 1999.  

Concerning his cardiologist's letter dating his pre-diabetes 
mellitus to 1981 when he had a blood sugar of 115, the 
examiner noted that there was no indication that this was a 
fasting blood sugar, and it was a normal level for non-
fasting sugar.  When his sugars were looked at as a whole, 
paying attention to what was labeled fasting and non-fasting, 
he did not meet the criteria for diabetes mellitus until 
2001, and there was no indication of a significant period of 
undiagnosed diabetes mellitus prior to the 2001 diagnosis.  

The examiner noted that the Veteran had elevated lipids while 
in the military, but no manifestations of coronary artery 
disease.  He had multiple other risk factors for coronary 
artery disease, with his family history of vascular disease 
by far the strongest of these risk factors.  Other risk 
factors include tobacco use, sedentary lifestyle, 
hypertension, and obesity.  While his abnormal lipids may 
have contributed to his coronary artery disease, there was no 
way to determine the contribution without resorting to 
speculation.  There was certainly no manifestation of his 
coronary artery disease in the military or within a year of 
separation.  The examiner concluded that it was unlikely that 
his coronary artery disease began in the military.  

The examiner related that the Veteran was diagnosed with 
coronary artery disease in October 1995 when he had an 
anterior wall myocardial infarction treated with angioplasty.  
He had additional symptoms in 1998 and had a 2-vessel 
coronary artery bypass graft.  In October 1995, ejection 
fraction was 52 percent.  In December 1995, he had a negative 
stress test to 7.8 METS limited by fatigue.  In December 
1998, he had findings which the examiner estimated reflected 
about 6 METS.  On October 1998, two months post-bypass, he 
exercised to 6.1 METS, limited by fatigue.  In March 2001, he 
had fluid retention attributed to coronary artery disease.  
On an April 2006, stress test, he exercised to 4 METS without 
ischemia, partially limited by fatigue and arthritic knees.  

On the current examination, the Veteran felt that his 
exercise capacity had not changed significantly over the 
years.  He got short of breath while walking 5 to 10 minutes 
which he attributed to poor conditioning.  His exercise 
capacity was primarily limited by his knees.  The examiner 
would estimate his exercise capacity limited by fatigue at 
about 4 METS.  On examination, the lungs were clear to 
auscultation.  There was no cardiomegaly.  There was pedal 
and pre-tibia edema.  An echocardiogram in September 2008 
revealed normal left ventricular systolic function; mild 
concentric left ventricular hypertrophy with grade 2 
diastolic dysfunction (pseudonormal pattern); mild biatrial 
enlargement; and mild tricuspid regurgitation.  

The examiner noted that the Veteran clearly had a diagnosis 
and manifestations of coronary artery disease prior to his 
diagnosis of diabetes mellitus in 2001.  Regarding 
aggravation of his coronary artery disease due to diabetes 
mellitus, it was likely that over the past 7 years there had 
been progression of his coronary artery disease due to his 
multiple risk factors, including diabetes mellitus.  However, 
the examiner also stated that there had not been a 
significant cardiac event that resulted in impaired cardiac 
function as measured by ejection fraction and there had not 
been any new heart attacks that would suggest there would be 
a change in his exercise capacity due to his heart.  He 
clearly had limited exercise tolerance in 2001 when diabetes 
mellitus was diagnosed, but the examiner noted that 
unfortunately, the last MET level of 6 had been obtained five 
years prior to that diagnosis.  Although the 2001 stress test 
did not have enough information to calculate his baseline 
METs, it was clearly limited.  Based on this, although there 
likely had been progression of his coronary artery disease, 
his functional capacity as measured by METS and ejection 
fracture had not likely changed due to diabetes mellitus.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In evaluating the probative value of medical opinion 
evidence, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches 
should be taken into consideration.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The Board may favor the 
opinion of one competent medical expert over that of another, 
if an adequate statement of reasons or bases is furnished.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In the recent case of Nieves- Rodriguez v. Peake, No. 06-312 
(U.S. Vet. App. Dec. 1, 2008), the Court held that a claims 
file review, as it pertains to obtaining an overview of a 
Veteran's medical history, is not a requirement for private 
medical opinions.  A review of the claims file by a VA 
examiner, without more, does not automatically render the VA 
examiner's opinion competent or persuasive since the claims 
file is a tool to assist in familiarity for the physician, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the Veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

The Veteran was discharged from active duty in 1986, and 
coronary artery disease was first diagnosed in 1995, when the 
Veteran suffered a myocardial infarction.  The Veteran was 
not diagnosed with coronary artery disease during service or 
within a year of separation.  Therefore, medical evidence is 
required to determine whether the coronary artery disease 
diagnosed beginning in 1995 had its onset during service.  

Primary

During service, the Veteran had elevated lipid levels, which, 
all medical sources acknowledge, is one of a number of risk 
factors for the development of coronary artery disease.  
However, the presence of a risk factor is not the same as the 
presence of a disease, which must become clinically manifest 
during service (or to a compensable degree during an 
applicable presumptive period).  See 38 C.F.R. § 3.303(b) 
(showing of chronic disease during service requires a 
combination of manifestations sufficient to identify the 
disease entity).  

The VA examiner in September 2008 concluded that while his 
abnormal lipids may have contributed to his coronary artery 
disease, there was no way to determine the contribution 
without resorting to speculation.  There was certainly no 
manifestation of his coronary artery disease in the military 
or within a year of separation.  The examiner concluded that 
it was unlikely that his coronary artery disease began in the 
military.  

His private cardiologist, Dr. Danahy, wrote, in March 2008, 
that the records indicated that during service, he had a 
number of major risk factors for atherosclerosis, and that 
although clinical manifestations did not become evident until 
the mid-1990's, he believed it was more likely than not that 
he had significant underlying atherosclerotic disease during 
the time of his active duty.  On a cardiac assessment in 
November 1997, Dr. Danahy noted that the Veteran had suffered 
an acute anterior myocardial infarction in October 1995, 
which was his "first manifestation of ischemic heart 
disease."  

The Board finds that Dr. Danahy's statement that it was more 
likely than not that he had significant underlying 
atherosclerotic disease during the time of his active duty is 
outweighed by his own conclusions, both on that occasion and 
in 1997, that heart disease did not become clinically 
manifest until several years after service.  The VA examiner 
also found that there was no manifestation of his coronary 
artery disease in the military or within a year of 
separation, and her conclusion that it was unlikely that his 
coronary artery disease began in the military is more 
consistent with the earlier conclusions reached by Dr. Danahy 
that coronary artery disease was first manifested in 1995.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim for coronary artery disease on 
the basis of direct service incurrence.

Secondary

The Veteran contends that coronary artery disease developed 
secondary to his service-connected diabetes mellitus.  
However, while coronary artery disease was diagnosed in 1995, 
diabetes mellitus was not diagnosed until 2001.  On a VA 
examination in November 2002, it was noted that the Veteran's 
coronary artery disease developed prior to his diabetes 
mellitus, and, thus, was not secondary to diabetes mellitus.  

As noted above, however, the Veteran had one glucose level of 
115 reported in service, in June 1981, and again on a VA 
examination in February 1987.  However, he also had a normal 
fasting blood sugar during service of 90 obtained in October 
1987.  

The Veteran's private doctor, Dr. Johnson, wrote in May 2002 
that elevated blood sugars in 1997 indicated he probably had 
a diabetic tendency since at least 1997, when his blood 
sugars were "borderline elevated."  However, this was still 
two years after his heart attack.  In February 2005, Dr. 
Johnson stated that he most likely had had abnormal blood 
sugars for several years prior to 2001, and that he had been 
diagnosed with heart disease in 1998, and required bypass 
surgery.  Therefore, he concluded, the development of his 
heart problem more likely than not was caused by his diabetes 
mellitus.  However, heart disease was diagnosed in 1995, not 
1998; thus, the factual premise for the conclusion was 
inaccurate.  In February 2006, Dr. Johnson noted that in June 
1981, the Veteran had a blood sugar of 115, which should have 
been further evaluated.  However, the Board notes that in 
October 1981, his fasting blood sugar was 90, and, as 
indicated by the VA examiner in 2008, there was no indication 
that the June 1981 level was a fasting level, and that it was 
normal for a non-fasting level.  Dr. Johnson also noted that 
the blood sugar of 115 obtained in 1987 "may have 
indicated" a diagnosis of diabetes mellitus at that time.  
However, this is insufficient to raise a reasonable doubt.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim).

Moreover, he himself did not diagnose diabetes mellitus until 
2001, despite isolated glucose levels exceeding 115 which 
were obtained on several occasions beginning at the time of 
the Veteran's first heart attack in 1995.  This is consistent 
with the VA examiner's conclusion.

Further, when Dr. Johnson diagnosed diabetes mellitus in 
2001, he reported "new onset of diabetes type 2 in a 
gentleman with risk factors of coronary artery disease."  
This indicates that he considered the coronary artery disease 
to be a risk factor in the development of the diabetes 
mellitus, rather than the reverse.  

Similarly, Dr. Danahy wrote, in September 2001, that the 
Veteran's recent diagnosis of diabetes mellitus was related 
in large measure to his weight.  This is not consistent with 
Dr. Danahy's February 2005 statement that he believed that it 
was more likely than not that the diabetes mellitus was a 
significant causative factor in the development of his 
ischemic heart disease.  

In November 2006, Dr. Danahy wrote that it was clear that the 
Veteran had elevated blood sugars a number of years before he 
had a diagnosis of ischemic heart disease, and there was no 
question from reviewing his records that the abnormalities 
that were evident at that time, specifically the elevated 
glucose and the lipid abnormalities, were major factors in 
the development of ischemic heart disease, diagnosed at a 
later date.  In March 2008, he stated that although his 
diagnosis of diabetes mellitus was not established during 
active duty, he did have a number of elevated blood sugars 
which clearly indicated either diabetes mellitus or pre-
diabetes.  He did not explain why he himself had failed to 
suspect or diagnose diabetes mellitus earlier, despite the 
fact that most of the pre-2001 elevated glucose levels, as 
well as the other indications of "metabolic syndrome" were 
in his own treatment records, beginning in 1995.  

Moreover, the VA examiner, in September 2008, commented that 
there was no indication that the June 1981 blood sugar was a 
fasting blood sugar, and it was a normal level for non-
fasting sugar.  When his sugars were looked at as a whole, 
paying attention to what was labeled fasting and non-fasting, 
he did not meet the criteria for diabetes mellitus until 
2001, and there was no indication of a significant period of 
undiagnosed diabetes mellitus prior to the 2001 diagnosis.  
This is consistent with the failure of Dr. Johnson and Dr. 
Danahy, despite abnormal levels, which ranged up to 192 on 
one occasion in 1998, to report any suspicion of diabetes 
mellitus until 2001.  In this regard, one reason that medical 
expertise is required to establish the presence of a medical 
condition is that medical findings must be interpreted in 
context, and the VA examiner provided reasons (such as the 
significance of fasting versus non-fasting levels, the 
absence of other symptoms) that explain why none of the 
symptoms which were obtained prior to 2001 were thought, at 
the time, to indicate diabetes mellitus.  The Board also 
observes that the isolated, borderline levels of 115 obtained 
in June 1981 and in 1987 were the only borderline levels 
noted until the time of the Veteran's myocardial infarction 
in 1995.  

Therefore, the Board concludes that the preponderance of the 
evidence is against diabetes mellitus, diagnosed several 
years after coronary artery disease, having proximately 
caused coronary artery disease.  

Aggravation

With respect to whether diabetes mellitus has aggravated 
coronary artery disease, Dr. Danahy wrote, in March 2008, 
that he also believed it was more likely than not that the 
Veteran's diabetes mellitus caused progression in his 
coronary artery disease to a significant extent beyond what 
would have occurred without the diabetes mellitus.  He did 
not provide any reasons for this conclusion; as noted above, 
a medical opinion that contains only data and conclusions is 
not entitled to any weight.  See Nieves-Rodriguez, supra.  

The VA examiner noted, in September 2008, that it was likely 
that over the past 7 years there had been progression of his 
coronary artery disease due to his multiple risk factors, 
including diabetes mellitus, but ultimately concluded that 
based on factors such as the absence of any cardiac event in 
the interim, or evidence of pre-diagnosis of diabetes 
mellitus level of coronary artery disease, his functional 
capacity as measured by METS and ejection fracture had not 
likely changed due to diabetes mellitus.  See 38 C.F.R. § 
3.310(b).  Thus, there is no measurable level of increased 
disability which is at least as likely as not to have 
occurred.  Accordingly, the preponderance of the evidence is 
against a finding that coronary artery disease was aggravated 
beyond natural progress by coronary artery disease.  

For the above reasons, the preponderance of the evidence is 
against the claim for service connection for coronary artery 
disease, and, therefore, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Service connection for coronary artery disease is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


